DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 09/01/2022 in regards to the Drawing Objection have been fully considered but they are not persuasive. 
Applicant (on page 8 of argument) argues that existing FIG. 1 explicitly shows “the two or more capacitors within the power converter”. However, Examiner noted that the existing drawing FIG. 1 designated as Prior Art. Even though, FIG. 1 shows the “the two or more capacitors”, the other claimed features (such as, limitations in claim 1) are missing from FIG. 1.
Applicant's arguments filed on 09/01/2022 in regards to the rejection to claims 1 and 3 have been fully considered but they are not persuasive.
Applicant submits that Kondo fails to teach or suggest a gate control circuit that includes “a cascode FET having a conduction channel configured to be coupled to the gate of the power FET”, and which is “configured to selectively apply at least a first voltage or a lower second voltage to the gate of the power FET such that current flow through the power FET in an ON state is higher when the first voltage is applied and lower when the lower second voltage is applied”. Examiner respectfully disagrees.
Kondo discloses [fig. 1(A)-4(D)] a gate control circuit [1000, fig. 1(A)] including a cascode FET [2005-2015, fig. 2(B)] having a conduction channel [source to drain] configured to be coupled to the gate of the power FET [UL/terminal T14 coupled to G2 of 4006, fig. 1(A)], the gate control circuit configured to selectively [selecting circuit 2002, fig. 2(A)] apply at least a first voltage [positive voltage, 2000 fig. 2(A)] or a lower second voltage [negative voltage 2001, fig. 2(A)] to the gate of the power FET such that current flow through the power FET in an ON state is higher when the first voltage [positive voltage, see figs. 4(A)-4(D), par. 173-175] is applied and lower when the lower second voltage is applied [negative voltage, see figs. 4(A)-4(D), par. 173-175]. Therefore, Kondo still read on the claims and the rejection stands.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation in claim 7, the two or more capacitors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kondo et al. (US 2018/0269789 and Kondo hereinafter)
Regarding claim 1, Kondo discloses [fig. 1(A)-4(D)] a gate control circuit [1000] for regulating current flow through a power FET [current flow through 4006, fig. 1(A)] having a gate [G2, fig. 1(A)], the gate control circuit [1000, fig. 1(A)] including a cascode FET [2005-2015, fig. 2(B)] having a conduction channel [source to drain] configured to be coupled to the gate of the power FET [UL/terminal T14 coupled to G2 of 4006, fig. 1(A)], the gate control circuit configured to selectively [selecting circuit 2002, fig. 2(A)] apply at least a first voltage [high voltage level/positive voltage, 2000 fig. 2(A), para. 155-157] or a lower second voltage [low voltage level/negative voltage 2001, fig. 2(A)] to the gate of the power FET such that current flow through the power FET in an ON state is higher when the first voltage [positive voltage, see figs. 4(A)-4(D), par. 173-175] is applied and lower when the lower second voltage is applied [negative voltage, see figs. 4(A)-4(D), par. 173-175].
Regarding claim 2, Kondo discloses [fig. 1(A)-4(D)] wherein the lower second voltage increase an ON resistance [fig. 4(B)], Ron, of the power FET.
Regarding claim 3, Kondo discloses [figs. 1(A)-4(D) and fig. 27] a gate control circuit [1000, fig. 2(A)] for controlling current flow through a power FET [current flow through 4006, fig. 1(A)] having a gate [G2, fig. 1(A)], the gate control circuit including: (a) a voltage control circuit [2002, fig. 2(B)] coupled to a node [node between 2005 and 2010] and including a first selectable [off 2011 and 2010] configuration disconnected from the node, and a second selectable [on 2005 and 2006] configuration coupled to the node, wherein the node has a first voltage [Vpos] in the first selectable configuration and a lower second voltage [Vneg] in the second selectable configuration [on 2011 and 2010; off 2006/2005]; and (b) a voltage supply device [2000/2001] coupled to the node and configured to be coupled to the gate of the power FET, the voltage supply device configured to provide an output voltage to the gate of the power FET in response to the voltage at the node, wherein an ON resistance, RON [RON, fig. 4(D)], of the power FET in a first ON state [RON small when applying a positive voltage, see figs. 4(A)-4(D), par. 173-175, 221] is lowered when the voltage control circuit is in the first selectable configuration during normal power converter operation and current flow through the power FET in a second ON state is restricted when the voltage control circuit is in the second selectable configuration [par. 90-92, 173-175,186 and 261-262].  
Regarding claim 4, Kondo discloses [figs. 1(A)-4(D) and fig. 27] wherein the gate control circuit is configured to restrict current flow through the power FET in the  second ON state upon the occurrence of a potentially damaging event [par. 90-92, 173-175,186 and 261-262].  
Allowable Subject Matter
Claims 8-15 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842